Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2005

Hill v. True
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4742




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hill v. True" (2005). 2005 Decisions. Paper 749.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/749


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 CPS-250                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4742
                                   ________________

                              ERIC CHRISTOPHER HILL

                                               v.

                              WARDEN WILLIAM TRUE;
                                  MR. BLANCHARD;
                              LIEUTENANT JOHNSON;
                                   J. FISHER, Officer;
                               J. CANDALORA, Officer;
                                       W. MILLER;
                                      DON EMONY 1

                                           Eric Hill,

                                         Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 98-cv-00747)
                     District Judge: Honorable A. Richard Caputo
                    _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 26, 2005

             Before: ALITO, MCKEE AND AMBRO, CIRCUIT JUDGES

                                 (Filed August 2, 2005)


 1
     The proper spelling of this party’s name appears to be Emory.
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Eric Hill, pro se, appeals from an order of the United States District Court for the

Middle District of Pennsylvania granting Appellees’ motion for summary judgment.

       Hill arrived at the United States Penitentiary at Lewisburg, Pennsylvania in

December 1997. Upon arrival, Hill stated that he did not have any issue with being

assigned to general population. Shortly thereafter, however, he informed the warden by

letter that he feared for his life because there were other inmates at Lewisburg that would

kill him.2 Hill, therefore, requested protective custody. When the Special Housing Unit

(“SHU”) interviewed Hill, however, he stated that he had already discussed the issue with

prison personnel and would not repeat the information. A review of Hill’s intake

interview revealed that Hill claimed to have had a knife fight with an inmate at

Lewisburg, but Hill would not identify the inmate. Prison officials were, therefore,

unable to verify Hill’s claim or ascertain whether the other inmate(s) in question were still

housed at Lewisburg. After additional fruitless interviewing, the SHU officials classified

Hill as an unverified protection case and ordered him to go into the general population.



   2
     This factual background is based on Appellees’ statement of facts. Because Hill
failed to submit a contrary statement of facts, for purposes of summary judgment, he has
admitted these. See M.D. Pa. L.R. 56.1.

                                             2
Hill refused and was given a misconduct for “refusing to program.” At the hearing for his

misconduct, Hill declined to call witnesses on his behalf. He was sanctioned with the loss

of five days good conduct time and ninety days privileges at the commissary.

         Based on the above, in May 1998, Hill filed the instant civil rights complaint

pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971), against various individuals employed at Lewisburg.3 Hill claims

that Appellees conspired to file false misconducts against him in retaliation for his filing a

lawsuit against them about two months earlier. He sought monetary damages but did not

request expungement of the misconducts or reinstatement of his lost good conduct time.

         Appellees filed a motion to dismiss or, in the alternative, for summary judgment.

The District Court granted the motion for several reasons. First, the District Court

concluded that Hill’s response to Appellees’ summary judgment motion failed to address

the substance of the motion. Hill merely argued that the summary judgment motion was

untimely and that Appellees had waived all defenses when they jointly moved for

summary reversal on Hill’s appeal from the District Court’s earlier order dismissing for

failure to exhaust administrative remedies.4 The District Court concluded that both of

these procedural challenges were meritless.


   3
       Hill’s complaint was not served on Appellees until October 22, 2003.
   4
     In C.A. No. 98-7593, we summarily reversed the District Court’s order dismissing
Hill’s complaint for failure to exhaust administrative remedies. In that order, we
instructed Appellees that they could not avail themselves of the defense of failure to
exhaust. We did not limit the availability of other defenses.

                                               3
         In addition, the District Court reasoned that Hill’s claim was barred under Heck v.

Humphrey, 512 U.S. 477 (1994). Because the favorable termination of this action would

necessarily imply the invalidity of Hill’s loss of good conduct time, the District Court

found that such a remedy could only arise through habeas corpus proceedings. See Heck,

512 U.S. at 487.

         With respect to Hill’s allegation of a conspiracy among Appellees, the District

Court concluded that Hill failed to show that the Appellees acted in concert with one

another. The court further noted that, at most, the facts sustained that there was a series

of events leading to Hill’s misconduct charge.

         Finally, regarding Hill’s claim of retaliation, the District Court concluded that Hill

failed to show that the Appellees’ actions deterred him in any way from engaging in the

protected activity of litigation. Moreover, the District Court found that even if Hill could

show that he had been deterred from pursuing litigation, he could not show the existence

of a causal nexus between his alleged deterrence from constitutionally protected activity

and the misconduct charge.

         Hill appealed. We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is

plenary. See Guardian Life Ins. Co. of Am. v. Goduti-Moore, 229 F.3d 212, 213 (3d Cir.

2000).

         We agree with the District Court’s grant of summary judgment in favor of

Appellees for the reasons discussed in the District Court’s memorandum and summarized



                                                4
above.

         Summary action is appropriate if there is no substantial question on appeal. See

Third Circuit LAR 27.4. For essentially the reasons set forth by the District Court, we

will summarily affirm the District Court’s order granting summary judgment in favor of

Appellees. See Third Circuit I.O.P. 10.6.




                                              5